DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 23, 2021 has been entered.
Claim 14 has been canceled. Claims 1-13 and 15-40 are pending, Claims 1-9, 13 and 18-40 have been withdrawn, and Claims 10-12 and 15-17 have been considered on the merits, insofar as they read on the elected species of S. capreolus. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (Biotechnology and Bioengineering. 2013;110(11):2984-2993. Cited on IDS) in view of Hsiao et al (Chemistry & Biology. 2009;16:951-960.).
The instant claims recite a method of improving a yield of a microbially-produced bioactive secondary metabolite product, the method comprising contacting cells of at least one strain of microorganism with a suitable amount of at least one γ-butyrolactone (GBL) composition wherein the GBL is non-cognate to the strain or is synthetic and non-naturally occurring and comprises two or more of the compositions selected from formulas I-VII

    PNG
    media_image1.png
    455
    440
    media_image1.png
    Greyscale
, 
and culturing the cells of the strain with the GBL under conditions for production of the product; and, obtaining the product from the cells by separation of cells and medium or purification of the product from the cells and analyzing the amount of the product, wherein the yield of the product per unit of volume of culture or weight of cells is greater than that from control cells of the strain not contacted with the GBL composition and otherwise identically 
Tan teaches a method for enhancing antibiotic production such as validamycin A (VAL-A) production (p.2985 col right – para 2), comprising culturing (contacting) cells of Streptomyces hygroscopicus with a suitable amount of 1,4-butyrolactone (p.2985 col right – para 3, p.2986 col left – para 2, Fig. 1), obtaining VAL-A (an important antifungal antibiotic produced by S. hygroscopicus, see Abstract), and analyzing the amount of VAL-A (p.2986 col left – para 3), wherein the VAL-A production is increased approximately 30% at the end of a 5-day fermentation (p.2987 col right – para 3, Fig. 2A-B). Furthermore, the addition of 1,4-BL significantly enhanced the production of validoxylamine A (an intermediate of VAL-A) by 70% (p.2990 col right – para 2, Fig. 7B).

Tan does not teach the method wherein the GBL comprises two or more of the compositions selected from formulas I-VII (claim 10).
Hsiao teaches a butyrolactone detection method of screening for potential γ-butyrolactone (GBL) producers from commercial-antibiotic-producing Streptomyces (Abstract), wherein stereochemistry of VB type (2) / IM-2 type (3) with C6 in Fig. 4 must match one of the claimed formulas III-VI, since claimed formulas recite all possible stereocenters.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate two or more of the compositions selected from formulas I-VII, since Tan discloses a method for enhancing antibiotic production comprises culturing Streptomyces with 1,4-butyrolactone, and Hsiao discloses that two or more of the compositions selected from formulas I-VII have been synthesized, tested systematically to compare their binding specificity, and found to exhibit antibiotic stimulatory activity (p.951 col 

Tan does not teach the claimed Streptomyces capreolus (claim 17).
However, Tan does teach that in Streptomyces, the signaling molecules mainly consist of γ-butyrolactones (GBLs), methylenomycin furans, avenolide, and γ-butenolide. As one well-studied family of auto-regulatory molecules, GBLs play an important role in regulation of sporulation and secondary metabolism. To date, only 14 different 2,3-substituted GBLs from seven Streptomyces spp. have been identified (p.2984 col right – para 1). Previous studies indicated that the addition of exogenous GBLs could become a useful strategy for improving antibiotic production in Streptomyces (p.2984 col right – para 2). Tan teaches that the application of available exogenous 1,4-BL to increase VAL-A productivity may become a new strategy for improving antibiotic production in other Streptomyces strains (p.2992 col right – para 4).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate other Streptomyces strains as a strategy for improving antibiotic production, as evidenced by Tan. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate other Streptomyces strains with a reasonable expectation for successfully enhancing antibiotic production.

Response to Arguments
Applicant argues that Tan fails to teach or suggest contacting the cells of the microorganism with a GBL composition which is synthetic and non-naturally occurring and contains two or more GBLs of formulas I-VII. However, these arguments are moot in light of the new rejections above in view of applicant’s amendments.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651